—Appeal by the defendant from a judgment of the County Court, Suffolk County (Weber, J.), rendered March 24, 2000, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
To the extent that the defendant contends that he complied with the conditions of his plea agreement and the court therefore erred in imposing an enhanced sentence, his contention is unpreserved for appellate review and, in any event, is without merit (see People v Pike, 276 AD2d 649). Further, the defendant was advised of the enhanced sentence which would be imposed if he failed to comply with the plea agreement and he specifically waived his right to appeal any enhanced sentence imposed. Consequently, appellate review of his contention that his enhanced sentence is harsh and excessive *450is precluded by the knowing, voluntary, and intelligent waiver of his right to appeal (see People v Pike, supra; People v Miles, 268 AD2d 489 ). Altman, J.P., Feuerstein, Friedmann, Schmidt and Townes, JJ., concur.